19-36964-cgm       Doc 24       Filed 03/06/20 Entered 03/06/20 15:11:33             Main Document
                                             Pg 1 of 3



  Michael A. Fakhoury, Esq.                   PRESENTMENT DATE: APRIL 1, 2020
  Attorney for Debtor                         PRESENTMENT TIME: 8:30 A.M.
  725 Route 9
  Fishkill, NY 12524
  (845)896-5200
  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  POUGHKEEPSIE DIVISION
  ---------------------------------------------------------------X
  In Re:
                                                                   CHAPTER 13
  FRANK G. FLORY,                                                  CASE NO. 19-36964(CGM)

                                               Debtor.
  ----------------------------------------------------------------X

       NOTICE OF MOTION TO APPROVE A TRIAL LOAN MODIFICATION

          PLEASE TAKE NOTICE, that upon the Affirmation of Michael A. Fakhoury,
  Esq. of Michael A. Fakhoury, P.C., attorney for the Debtor, FRANK G. FLORY, dated
  March 4, 2020, a motion will be presented to this Court before the Honorable Cecelia G.
  Morris, Judge of the United States Bankruptcy Court, U.S. Bankruptcy Courthouse, 355
  Main Street, Poughkeepsie, NY 12601, on April 1, 2020 at 8:30 a.m. of that day or as
  soon thereafter as counsel can be heard for entry of an Order
          1. Pursuant to General Order #M-364 and the Federal Bankruptcy Rule 9019A
             approving a settlement reached during loss mitigation.

          2. For such other and further relief as this Court may deem just and proper.

          PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief
  sought herein shall be made in writing, shall state with particularity the grounds
  therefore, and shall be filed with the Court and served upon and received by the
  undersigned not later than three (3) days prior to the date of the hearing scheduled herein.

  Dated: Fishkill, New York
         March 4, 2020                                         MICHAEL A. FAKHOURY, P.C

                                                               /s/ Michael A. Fakhoury
                                                               Michael A. Fakhoury, Esq.
19-36964-cgm       Doc 24       Filed 03/06/20 Entered 03/06/20 15:11:33           Main Document
                                             Pg 2 of 3




  UNITED STATES BANKRUPTCY COURT
  SOUTHERN DISTRICT OF NEW YORK
  POUGHKEEPSIE DIVISION
  ---------------------------------------------------------------X
  In Re:
                                                                     CHAPTER 13
  FRANK G. FLORY,                                                    CASE NO. 19-36964(CGM)

                                               Debtor.
  ----------------------------------------------------------------X
                                 AFFIRMATION IN SUPPORT OF
                MOTION TO APPROVE A TRIAL LOAN MODIFICATION

  STATE OF NEW YORK  )
                     ) SS.:
  COUNTY OF DUTCHESS )

          Michael A. Fakhoury, Esq., an attorney duly admitted to practice before the

  Courts of the State of New York and the United States District and Bankruptcy Courts for

  the Southern District of New York, affirms the truth of the following under penalties of

  perjury.

          This is an application for the Court’s approval of a trial loan modification

  negotiated within the scope of the Bankruptcy Court.

             Frank G. Flory, provided PHH Mortgage (“Bank” or “Creditor”) with the

  appropriate loan modification paperwork and through the efforts of the Bank, Bank’s

  attorney, the Debtor and this Firm, the Debtor has been approved for a trial loan

  modification for the debtor’s mortgage and can afford to make the new monthly

  payments, which shall commence April 1, 2020, (See Exhibit A), subject to this Court’s

  approval.

          The terms of the trial loan modification program are as follows:




                                                      2
19-36964-cgm     Doc 24      Filed 03/06/20 Entered 03/06/20 15:11:33         Main Document
                                          Pg 3 of 3



         1. The new payment ($2,752.45) is due on the first (1st) day of each month

             beginning April 1, 2020. The last trial payment is due on June 1, 2020.

         2. After all Trial payments are made on time, the mortgage and note agreement

             will then be reviewed to be permanently modified.

         WHEREFORE, it is respectfully requested that the Court grant the instant

  motion approving the trial loan modification and Order that, upon the final trial payment

  being made, any claim timely filed by Creditor against the Debtor(s) and the Debtor(s)’s

  estate in this case shall be deemed so that arrears are listed as “0”.

  Dated: Fishkill, New York
         March 4, 2020
                                                         MICHAEL A. FAKHOURY, P.C

                                                         /s/Michael A. Fakhoury_____
                                                         Michael A. Fakhoury, Esq.
                                                         Attorney for Debtor
                                                         725 Route 9
                                                         Fishkill, NY 12524
                                                         (845)896-5200




                                                 3
